         Case 1:19-cv-01526-NONE-JLT Document 30 Filed 10/27/20 Page 1 of 7


1
2
3

4
5
6

7                                   UNITED STATES DISTRICT COURT
8                                    EASTERN DISTRICT OF CALIFORNIA
9
10   MARCEL MONJI,                                            )       Case No.: 1:19-CV-01526-NONE-JLT
                                                              )
11                     Plaintiff,                             )       SCHEDULING ORDER 1 (Fed. R. Civ. P. 16)
12                                                            )
              v.                                              )       Discovery Deadlines:
13   COUNTY OF KERN, et al.,                                  )             Initial Disclosures: 11/16/2020
                                                              )             Non-Expert: 11/1/2021
14                     Defendants.                            )             Expert: 12/15/2021
                                                              )             Mid-Discovery Status Conference:
15                                                            )             4/26/2021 at 8:30 a.m.
16
                                                                      Non-Dispositive Motion Deadlines:
17                                                                          Filing: 1/28/2022
                                                                            Hearing: 2/28/2022
18
19                                                                    Dispositive Motion Deadlines:
                                                                             Filing: 3/14/2022
20                                                                           Hearing: 4/18/2022
21                                                                    Settlement Conference:
                                                                             11/5/2021 at 9:00 a.m.
22
                                                                             510 19th Street, Bakersfield, CA
23
                                                                      Pre-Trial Conference:
24                                                                            8/15/2022 at 8:30 a.m.
                                                                              Courtroom 4
25
26
27
28   1 Because of this Court’s General Order 612 and because the Court finds the joint report adequately sets forth the
     information for the scheduling order, the scheduling conference is VACATED.

                                                                  1
           Case 1:19-cv-01526-NONE-JLT Document 30 Filed 10/27/20 Page 2 of 7


1    I.       Discovery Plan and Cut-Off Date

2             The parties are ordered to exchange the initial disclosures required by Fed. R. Civ. P. 26(a)(1)

3    on or before November 16, 2020.

4             The parties are ordered to complete all discovery pertaining to non-experts on or before

5    November 1, 2021 and all discovery pertaining to experts on or before December 15, 2021.

6             The parties are directed to disclose all expert witnesses, in writing, on or before November 10,

7    2021, and to disclose all rebuttal experts on or before November 29, 2021. The written designation of

8    retained and non-retained experts shall be made pursuant to Fed. R. Civ. P. Rule 26(a)(2), (A), (B),

9    and (C) and shall include all information required thereunder. Failure to designate experts in

10   compliance with this order may result in the Court excluding the testimony or other evidence offered

11   through such experts that are not disclosed pursuant to this order.

12            The provisions of Fed. R. Civ. P. 26(b)(4) and (5) shall apply to all discovery relating to experts

13   and their opinions. Experts must be fully prepared to be examined on all subjects and opinions

14   included in the designation. Failure to comply will result in the imposition of sanctions, which may

15   include striking the expert designation and preclusion of expert testimony.

16            The provisions of Fed. R. Civ. P. 26(e) regarding a party's duty to timely supplement

17   disclosures and responses to discovery requests will be strictly enforced.

18            A mid-discovery status conference is scheduled for April 26, 2021 at 8:30 a.m. before the

19   Honorable Jennifer L. Thurston, U.S. Magistrate Judge, located at 510 19th Street, Bakersfield,

20   California. Counsel SHALL file a joint mid-discovery status conference report one week before the

21   conference. Counsel also SHALL lodge the status report via e-mail to JLTorders@caed.uscourts.gov.

22   The joint statement SHALL outline the discovery counsel have completed and that which needs to be

23   completed as well as any impediments to completing the discovery within the deadlines set forth in this

24   order. Counsel SHALL discuss settlement and certify that they have done so. Counsel may appear

25   via teleconference by dialing (888) 557-8511 and entering Access Code 1652736, provided the

26   Magistrate Judge's Courtroom Deputy Clerk receives a written notice of the intent to appear

27   telephonically no later than five court days before the noticed hearing date.

28   ///


                                                        2
       Case 1:19-cv-01526-NONE-JLT Document 30 Filed 10/27/20 Page 3 of 7


1    II.     Pre-Trial Motion Schedule

2            All non-dispositive pre-trial motions, including any discovery motions, shall be filed no later

3    than January 28, 20222 and heard on or before February 28, 2022. Non-dispositive motions are heard

4    before the Honorable Jennifer L. Thurston, United States Magistrate Judge at the United States

5    Courthouse in Bakersfield, California.

6            No motion to amend or stipulation to amend the case schedule will be entertained unless it

7    is filed at least one week before the first deadline the parties wish to extend. Likewise, no written

8    discovery motions shall be filed without the prior approval of the assigned Magistrate Judge. A party

9    with a discovery dispute must first confer with the opposing party in a good faith effort to resolve by

10   agreement the issues in dispute. If that good faith effort is unsuccessful, the moving party promptly

11   shall seek a telephonic hearing with all involved parties and the Magistrate Judge. It shall be the

12   obligation of the moving party to arrange and originate the conference call to the court. To schedule

13   this telephonic hearing, the parties are ordered to contact the Courtroom Deputy Clerk, Susan Hall, at

14   (661) 326-6620 or via email at SHall@caed.uscourts.gov. Counsel must comply with Local Rule 251

15   with respect to discovery disputes or the motion will be denied without prejudice and dropped

16   from the Court’s calendar.

17           Counsel may appear and argue non-dispositive motions via teleconference by dialing (888) 557-

18   8511 and entering Access Code 1652736, provided the Magistrate Judge's Courtroom Deputy Clerk

19   receives a written notice of the intent to appear telephonically no later than five court days before the

20   noticed hearing date.

21           All dispositive pre-trial motions shall be filed no later than March 14, 2022 and heard no later

22   than April 18, 2022, in Courtroom 4 at 8:30 a.m. In scheduling such motions, counsel shall comply

23   with Fed. R. Civ. P. 56 and Local Rules 230 and 260.

24   III.    Motions for Summary Judgment or Summary Adjudication

25           At least 21 days before filing a motion for summary judgment or motion for summary

26   adjudication, the parties are ORDERED to meet, in person or by telephone, to confer about the issues

27
28           2  Non-dispositive motions related to non-expert discovery SHALL be filed within a reasonable time of discovery of
     the dispute, but not later than 30 days after the expiration of the non-expert discovery deadline.

                                                              3
       Case 1:19-cv-01526-NONE-JLT Document 30 Filed 10/27/20 Page 4 of 7


1    to be raised in the motion.

2           The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where a

3    question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole

4    or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the

5    issues for review by the court; 5) explore the possibility of settlement before the parties incur the

6    expense of briefing a motion; and 6) to develop a joint statement of undisputed facts.

7           The moving party SHALL initiate the meeting and SHALL provide a complete, proposed

8    statement of undisputed facts at least five days before the conference. The finalized joint statement of

9    undisputed facts SHALL include all facts that the parties agree, for purposes of the motion, may be

10   deemed true. In addition to the requirements of Local Rule 260, the moving party shall file the joint

11   statement of undisputed facts.

12          In the notice of motion the moving party SHALL certify that the parties have met and conferred

13   as ordered above, or set forth a statement of good cause for the failure to meet and confer. Failure to

14   comply may result in the motion being stricken.

15   IV.    Pre-Trial Conference Date

16          August 15, 2022 at 8:30 a.m. in Courtroom 4.

17          The parties are ordered to file a Joint Pretrial Statement pursuant to Local Rule 281(a)(2).

18   The parties are further directed to submit a digital copy of their pretrial statement in Word format by

19   email at noneorders@caed.uscourts.gov.

20          Counsels' attention is directed to Rules 281 and 282 of the Local Rules of Practice for the

21   Eastern District of California, as to the obligations of counsel in preparing for the pre-trial conference.

22   The Court will insist upon strict compliance with those rules. In addition to the matters set forth in the

23   Local Rules the Joint Pretrial Statement shall include a Joint Statement of the case to be used by the

24   Court to explain the nature of the case to the jury during voir dire.

25   V.     Settlement Conference

26          The Court sets a settlement conference on November 5, 2021 at 9:00 a.m., located at 510 19th

27   Street, Bakersfield, California.

28          Unless otherwise permitted in advance by the Court, the attorneys who will try the case


                                                        4
       Case 1:19-cv-01526-NONE-JLT Document 30 Filed 10/27/20 Page 5 of 7


1    shall appear at the Settlement Conference with the parties and the person or persons having full

2    authority to negotiate and settle the case on any reasonable terms3 discussed at the conference.

3    Consideration of settlement is a serious matter that requires preparation prior to the settlement

4    conference. Set forth below are the procedures the Court will employ, absent good cause, in

5    conducting the conference.

6             At least 21 days before the settlement conference, Plaintiff SHALL submit to Defendant via

7    fax or e-mail, a written itemization of damages and a meaningful4 settlement demand which includes a

8    brief explanation of why such a settlement is appropriate. Thereafter, no later than 14 days before the

9    settlement conference, Defendant SHALL respond via fax or e-mail, with an acceptance of the offer or

10   with a meaningful counteroffer, which includes a brief explanation of why such a settlement is

11   appropriate. The parties SHALL continue to exchange counteroffers until it is no longer

12   productive.

13            If settlement is not achieved, each party SHALL attach copies of their settlement offers to

14   their Confidential Settlement Conference Statement, as described below. Copies of these documents

15   shall not be filed on the court docket.

16                     CONFIDENTIAL SETTLEMENT CONFERENCE STATEMENT

17            At least five court days before the settlement conference, the parties shall submit, directly to

18   Judge Thurston's chambers by e-mail to JLTOrders@caed.uscourts.gov, a Confidential Settlement

19   Conference Statement. The statement should not be filed with the Clerk of the Court nor served on

20   any other party, although the parties may file a Notice of Lodging of Settlement Conference

21   Statement. Each statement shall be clearly marked "confidential" with the date and time of the

22   Settlement Conference indicated prominently thereon.

23            The Confidential Settlement Conference Statement shall include the following:

24

25            3
              Insurance carriers, business organizations, and governmental bodies or agencies whose settlement
26   agreements are subject to approval by legislative bodies, executive committees, boards of directors or the like
     may be represented by a person whose recommendations about settlement are relied upon by the ultimate
     decision makers.
27            4 “Meaningful” means the offer is reasonably calculated to settle the case on terms acceptable to the offering
     party. “Meaningful” does not include an offer which the offering party knows will not be acceptable to the other party.
28   If, however, the offering party is only willing to offer a settlement which it knows the other party will not accept, this
     should trigger a recognition the case is not in a settlement posture and the parties should confer about continu ing the
     settlement conference via stipulation.

                                                                 5
        Case 1:19-cv-01526-NONE-JLT Document 30 Filed 10/27/20 Page 6 of 7


1             A.     A brief statement of the facts of the case.

2             B.     A brief statement of the claims and defenses, i.e., statutory or other grounds upon

3                    which the claims are founded; a forthright evaluation of the parties' likelihood of

4                    prevailing on the claims and defenses; and a description of the major issues in dispute.

5             C.     A summary of the proceedings to date.

6             D.     An estimate of the cost and time to be expended for further discovery, pretrial and

7    trial.

8             E.     The relief sought.

9             F.     The party's position on settlement, including present demands and offers and a history

10                   of past settlement discussions, offers and demands.

11   VI.      Request for Bifurcation, Appointment of Special Master, or other Techniques to Shorten

12   Trial

13            Not applicable at this time.

14   VII.     Related Matters Pending

15            There are no pending related matters.

16   VIII. Compliance with Federal Procedure

17            All counsel are expected to familiarize themselves with the Federal Rules of Civil Procedure

18   and the Local Rules of Practice of the Eastern District of California, and to keep abreast of any

19   amendments thereto. The Court must insist upon compliance with these Rules if it is to efficiently

20   handle its increasing case load and sanctions will be imposed for failure to follow both the Federal

21   Rules of Civil Procedure and the Local Rules of Practice for the Eastern District of California.

22   IX.      Effect of this Order

23            The foregoing order represents the best estimate of the court and counsel as to the agenda most

24   suitable to dispose of this case. The trial date reserved is specifically reserved for this case. If the

25   parties determine at any time that the schedule outlined in this order cannot be met, counsel are ordered

26   to notify the court immediately of that fact so that adjustments may be made, either by stipulation or by

27   subsequent status conference.

28            The dates set in this order are firm and will not be modified absent a showing of good


                                                         6
       Case 1:19-cv-01526-NONE-JLT Document 30 Filed 10/27/20 Page 7 of 7


1    cause even if the request to modify is made by stipulation. Stipulations extending the deadlines

2    contained herein will not be considered unless they are accompanied by affidavits or

3    declarations, and where appropriate attached exhibits, which establish good cause for granting

4    the relief requested.

5           Failure to comply with this order may result in the imposition of sanctions.

6

7    IT IS SO ORDERED.

8       Dated:     October 26, 2020                           /s/ Jennifer L. Thurston
9                                                     UNITED STATES MAGISTRATE JUDGE

10

11
12
13

14
15
16
17

18
19
20
21

22
23
24

25
26
27
28


                                                      7
